9:19-cv-01383-DCN      Date Filed 02/08/21      Entry Number 65        Page 1 of 19




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

    MARTIN L. KENT,                        )
                                           )
                      Plaintiff,           )
                                           )                No. 9:19-cv-1383-DCN
                vs.                        )
                                           )                      ORDER
    KEVIN N. HENNELLY,                     )
                                           )
                      Defendant.           )
    _______________________________________)

           The following matter is before the court on plaintiff Martin L. Kent’s (“Kent”)

    motion to amend scheduling order, ECF No. 50, and defendant Kevin N. Hennelly’s

    (“Hennelly”) motion to compel and award fees, ECF No. 51. For the reasons set forth

    below, the court grants in part and denies in part Kent’s motion to amend the scheduling

    order and grants Hennelly’s motion to compel. The court holds Hennelly’s request for

    fees and costs in abeyance.

                                      I. BACKGROUND

           Unlike most pure discovery disputes, the court’s resolution of the latest squabble

    between Kent and Hennelly warrants a detailed review of this action’s underlying facts

    and protracted procedural history. This lawsuit involves allegations of defamation and

    false light invasion of privacy brought by Kent against Hennelly. Kent is the president

    and CEO of The United Company, which is the parent company of Scratch Golf, LLC.

    Hennelly is “a disabled former utility worker” who lives in Beaufort County, South

    Carolina. ECF No. 50-1 at 1. Scratch Golf owns the Hilton Head National Golf Course

    (the “Property”) in Beaufort County, South Carolina. In July 2016, Scratch Golf

    submitted an application to Beaufort County to amend the rezoning of the Property

                                                1
9:19-cv-01383-DCN      Date Filed 02/08/21       Entry Number 65        Page 2 of 19




    (“Rezoning Application”). On May 22, 2017, the Beaufort County Council denied the

    Rezoning Application.

           Kent alleges that Hennelly made a post on Facebook and a comment on the

    website of the Island Packet, a local newspaper, that contained various defamatory

    statements about him, in an effort to imply that Kent is corrupt or may have committed

    crimes. Kent attached images of those statements to his amended complaint, but he only

    references the allegedly defamatory portions in his amended complaint. Those posts and

    their statements are below.

           Comment 1
           May 14, 2017 comment on the online version of a May 12 article from The
           Island Packet newspaper (“Island Packet Article”), ECF No. 22-1, “Hilton
           Head National developers: Why golf lost its swing there and what the future
           holds” (“Island Packet Comment”)

           Statement: It looks like they left out a few pertinent facts. The most glaring
           is the corrupt people involved. This guy Kent was Chief of Staff to the
           corrupt Governor of Virginia. He has never built a swing set never mind a
           300m dollar City!!! James Woodrow McGlothlin gave the corrupt
           Governor McDonald of Virginia wife a “no show” job. The McDonalds
           never reported income, $36,000. These guys . . . will break every rule in
           the book to get a government favor or handout.

           Comment 2

           Portion of May 23, 2017 post by Kent on his own Facebook Page, ECF No.
           22-2 (“May 23 Facebook Post”)

           Statement: The Island Packet gets an “incomplete” grade on their coverage
           of the issue. For some reason they refused to print the documented
           corruption of the owners of the United Company. Martin Kent and James
           McGlothlin were up to their eyeballs in the recent scandals in Virginia with
           the Governor and his wife.

           As a result of these comments, Kent decided to file suit against Hennelly. So too

    did James W. McGlothlin (“McGlothlin”), a shareholder in United Company and the

    chairperson of its board. Accordingly, McGlothlin sued Hennelly in federal court in the

                                                 2
9:19-cv-01383-DCN       Date Filed 02/08/21       Entry Number 65        Page 3 of 19




    Middle District of Florida, and, subsequently, Kent sued Hennelly in the Eastern District

    of Tennessee. Critically, and this court has previously stressed the importance of this

    fact, Kent and McGlothlin are represented by the same attorney. See ECF No. 31 at 4.

    Fighting a war on two fronts, Hennelly was forced to retain counsel in both Florida and

    Tennessee.

           Unsurprisingly, because Hennelly was and remains a South Carolina citizen

    whose conduct occurred in South Carolina, McGlothlin’s Florida action was dismissed

    for lack of personal jurisdiction. The Florida district court gave McGlothlin two weeks to

    amend his complaint to sufficiently allege the facts necessary for the court to establish

    personal jurisdiction over Hennelly, but McGlothlin was apparently unable to do so,

    resolving instead to voluntarily dismiss the Florida action and refile an identical action in

    this court, McGlothlin v. Hennelly, No. 18-cv-246 (the “McGlothlin case”). Again

    unsurprisingly, Kent’s Tennessee action was dismissed for lack of personal jurisdiction

    over Hennelly. However, instead of immediately refiling in South Carolina like

    McGlothlin did, Kent appealed the Tennessee district court’s dismissal to the Sixth

    Circuit Court of Appeals. Throughout the appeal, Hennelly’s counsel continuously

    suggested that Kent dismiss the appeal and refile in South Carolina, but Kent’s counsel

    refused. As such, Hennelly had to pay his lawyers to brief the issues on appeal,

    participate in mediation in good faith, and prepare for oral argument that was scheduled

    for March 21, 2019. Then, on March 15, 2019, Kent’s counsel sent Hennelly’s counsel

    an email indicating that Kent wanted to dismiss the appeal and refile the action in South

    Carolina. Hennelly’s counsel objected due to the time and money that they had already

    spent as a result of the appeal, but Kent nevertheless filed a motion to voluntarily dismiss



                                                  3
9:19-cv-01383-DCN       Date Filed 02/08/21      Entry Number 65         Page 4 of 19




    the appeal, and the Sixth Circuit granted it. On May 10, 2019, Kent filed his case with

    this court, bringing causes of action for defamation per se, defamation per quod, and false

    light invasion of privacy. ECF No. 1, Compl.

           In June and July 2019, Hennelly filed a motion to stay and award fees and a

    motion to dismiss, respectively. ECF Nos. 9 and 18. With respect to his request for fees,

    Hennelly explained that “Kent’s complaint include[d] allegations already found to be

    non-actionable by this Court” in the McGlothlin case. ECF No. 9-1 at 6.1 In other

    words, Kent’s attorney included certain claims in Kent’s initial complaint even though

    this very court had just recently rejected those exact claims in the McGlothlin case.

    Kent’s attorney argued that his inclusion of the previously rejected claims was proper

    because this case and the McGlothlin case involve separate plaintiffs. The court rejected

    that contention outright and unambiguously:

           Kent argues that he was justified in filing his complaint that contained
           allegations that the court dismissed in the McGlothlin case because of the
           personal differences between Kent and McGlothlin. This may be more
           convincing if the defamation allegations dismissed by the court in the
           McGlothlin case were unique to McGlothlin, but they weren’t. [ . . . ] [The
           court’s findings in the McGlothlin case are] not unique to McGlothlin, . . .
           yet for some unknown reason, Kent included the same allegation[s] in his
           original complaint. The same attorney represents McGlothlin and Kent;
           therefore, it is crystal clear that Kent’s attorney knew of this court’s ruling
           in the McGlothlin case when he filed this action.

    ECF No. 31 at 10.




           1
             Hennelly also argued that the requested award was justified by Kent’s pursuit of
    the Tennessee action and subsequent voluntary dismissal on the eve of oral argument.
    The court agreed that Kent’s counsel’s conduct in Tennessee was “questionable,” but
    ultimately afforded Kent’s counsel the benefit of the doubt, holding that the law did not
    authorize an award of fees based on Kent’s counsel’s dubious tactics. ECF No. 31 at 8–
    9.
                                                 4
9:19-cv-01383-DCN       Date Filed 02/08/21       Entry Number 65        Page 5 of 19




           Although the court determined that it lacked a legal basis from which to award

    Hennelly fees and costs, it held:

           Nevertheless, [Kent’s knowing submission of previously rejected claims]
           may give rise to sanctions under Rule 11 of the Federal Rules of Civil
           Procedure. Pursuant to Rule 11, when an attorney presents a pleading to
           the court, he “certifies that to the best of [his] knowledge, information, and
           belief, formed after an inquiry reasonable under the circumstances” that “the
           claims . . . are warranted by existing law.” Based on the information before
           the court, it appears that Kent filed claims that were not warranted under
           existing law because this court had previously found those exact claims to
           be untenable.

    Id. at 11 (internal citations omitted). As such, the court ordered Kent’s attorneys “to

    show cause as to why the original filing of his complaint does not violate Rule 11(b)[.]”

    Id.

           Ultimately, after Kent responded to the show cause order, the court spared the

    rod, finding sanctions “not warranted.” ECF No. 35 at 1. Still, the court offered the

    following words of caution: “While the court does not impose sanctions for Kent filing

    claims in this action that were identical to claims already dismissed as legally untenable

    in a related action, the court strongly discourages this practice in the future.” Id. And the

    court again explicitly rejected Kent’s contention that findings in the McGlothlin case

    could not be imputed to his actions in this case: “While Kent remains insistent that the

    claims were different because the plaintiffs were different, the court explained why that

    argument fails in its previous order on [ ] Hennelly’s motion to stay and motion to

    dismiss.” Id. at 1 n.1.

           Now, Kent and his attorney’s tactics have once again emerged at the forefront of

    this lawsuit. On January 6, 2021, Kent filed a motion to amend the scheduling order.

    ECF No. 50. On January 7, 2021, Hennelly responded to the motion, ECF No. 52, and



                                                  5
9:19-cv-01383-DCN       Date Filed 02/08/21      Entry Number 65        Page 6 of 19




    the next day, Kent replied, ECF No. 53. On January 7, 2021, Hennelly filed a motion to

    compel. ECF No. 51. On January 21, 2021, Kent filed a response, ECF No. 55, to which

    Hennelly replied, ECF No. 57. The court held a video-conference hearing on the matter

    on February 2, 2021.2 The motions are fully briefed and ripe for review.

                                         II. STANDARD

           A. Motion to Amend Scheduling Order

           A scheduling order “may be modified only for good cause and with the judge’s

    consent.” Fed. R. Civ. P. 16(b)(4). “Properly construed, ‘good cause’ means that

    scheduling deadlines cannot be met despite a party’s diligent efforts.” Dilmar Oil Co. v.

    Federated Mut. Ins. Co., 986 F. Supp. 959, 980 (D.S.C.), aff’d sub nom. Dilmar Oil Co.

    v. Federated Mut. Ins. Co., 129 F.3d 116 (4th Cir. 1997). Because “[s]cheduling orders

    are necessary tools in managing the district court’s caseload” and “critical to restoring

    integrity in court proceedings,” courts should be slow to indulge offhand requests to

    amend them. Potomac Elec. Power Co. v. Elec. Motor Supply, Inc., 190 F.R.D. 372, 376

    (D. Md. 1999). Further, “[c]arelessness is not compatible with a finding of diligence and

    offers no reason for a grant of relief.” Id. Upon a showing of the movant’s good cause,

    the court has broad discretion in resolving a request to amend the scheduling order.

    Dilmar, 986 F. Supp. at 980.




           2
             At the hearing, the court heard arguments from Hadley Dreibelbis and Philip
    Golodetz, two law students from Duke University School of Law’s First Amendment
    Clinic. Impressed with the poise of their presentation and the acuity of their arguments,
    the court congratulates Ms. Dreibelbis and Mr. Golodetz on what is sure to be the first of
    many successful court appearances.
                                                 6
9:19-cv-01383-DCN       Date Filed 02/08/21      Entry Number 65         Page 7 of 19




           B. Motion to Compel

           Federal Rule of Civil Procedure 26 provides that, unless otherwise limited by

    court order,

           [p]arties may obtain discovery regarding any non-privileged matter that is
           relevant to any party’s claim or defense and proportional to the needs of the
           case, considering the importance of the issues at stake in the action, the
           amount in controversy, the parties’ relative access to relevant information,
           the parties’ resources, the importance of the discovery in resolving the
           issues, and whether the burden of expense of the proposed discovery
           outweighs its likely benefit.

    Fed. R. Civ. P. 26(b)(1). Notably, “[i]nformation within this scope of discovery need not

    be admissible in evidence to be discoverable.” Id. “The scope and conduct of discovery

    are within the sound discretion of the district court.” Columbus–Am. Discovery Grp. v.

    Atl. Mut. Ins. Co., 56 F.3d 556, 568 n. 16 (4th Cir. 1995) (citing Erdmann v. Preferred

    Research, Inc. of Ga., 852 F.2d 788, 792 (4th Cir. 1988)); see also U.S. ex rel. Becker v.

    Westinghouse Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (stating that district

    courts are afforded “substantial discretion . . . in managing discovery”).

           If a party declines to comply with a discovery request, the serving party “may

    move for an order compelling an answer, designation, production, or inspection.” Fed. R.

    Civ. P. 37(a)(3)(B). An evasive or incomplete disclosure, answer, or response, “must be

    treated as a failure to disclose, answer or respond.” Fed. R. Civ. P. 37(a)(4). District

    courts have “wide latitude in controlling discovery and [their] rulings will not be

    overturned absent a showing of clear abuse of discretion.” Ardrey v. United Parcel

    Service, 798 F.2d 679, 683 (4th Cir. 1986); In re MI Windows & Doors, Inc. Prod. Liab.

    Litig., 2013 WL 268206, at *1 (D.S.C. Jan. 24, 2013).




                                                 7
9:19-cv-01383-DCN        Date Filed 02/08/21       Entry Number 65         Page 8 of 19




                                         III. DISCUSSION

            A. Motion to Amend Scheduling Order

            This action’s initial scheduling order set a deadline for discovery of November 6,

    2020. ECF No. 36. In light of the global and ongoing COVID-19 pandemic, the parties

    agreed to extend that discovery deadline to February 8, 2021. ECF No. 49. Now, in his

    motion, Kent seeks to extend the scheduling order deadline again, this time for an

    additional 120 days. As the court explains below, although Kent cannot demonstrate

    good cause for his request, the court must grant it as a practical matter, at least in part,

    because the delays caused by his conduct have hindered the parties’ ability to complete

    discovery within the current deadlines.

            Kent argues that an amendment to the scheduling order is necessary because the

    pandemic has limited his ability to take and attend in-person depositions. As such, Kent

    contends, the court should extend the current deadlines 120 days, until a time when “the

    pandemic will be in a more controlled circumstance for in-person depositions[.]” ECF

    No. 50 at 2. The court has ample reason to deny Kent’s request. First, Kent notes that a

    viable alternative to an in-person deposition—a virtual deposition—is readily available to

    the parties. Nevertheless, Kent’s motion is based on his “preference” to hold the desired

    depositions in person: “Notwithstanding the availability of electronic means to conduct

    the applicable depositions, Mr. Kent and his counsel prefer that all depositions in this

    matter be held in-person.” Id. at 1 (emphasis added).3 Kent’s preference for in-person

    depositions is an insufficient reason to delay this case for an additional six months. As




            At the hearing on the motions, Kent’s counsel retreated from this position and
            3

    explained that his preference is now to depose only Hennelly in person, not all witnesses.
                                                   8
9:19-cv-01383-DCN       Date Filed 02/08/21       Entry Number 65         Page 9 of 19




    the law makes clear, scheduling orders are not subservient to the causal whims of

    spendthrift parties; a party wishing to amend a scheduling order must demonstrate that

    the deadlines therein “cannot be met despite a party’s diligent efforts.” Dilmar Oil, 986

    F. Supp. at 980. The pandemic has required each of us to make sacrifices, small and

    large, to ensure that our systems continue to function. With respect to the justice system,

    this duty often requires participants to operate under less-than-ideal conditions. Under

    these difficult circumstances, Kent’s lawyers’ refusal to employ a widely used alternative

    to their preferred course of action does not justify grinding the wheels of justice to a halt.4

    By comparison, Kent’s participation in a virtual deposition, despite his preference for an

    in-person deposition, strikes the court as a relatively small sacrifice, especially since

    Kent’s lawyers have taken Hennelly’s deposition in person in the McGlothlin case. Kent

    and his counsel’s unwillingness to agree to a virtual deposition (which they agree is a

    much less expensive alternative to in-person depositions) evinces a total lack of effort to

    meet the current scheduling order deadlines, let alone good cause to justify an

    amendment.

           An equally legitimate ground to deny Kent’s motion, the court cannot conclude

    that the motion is made in good faith. Were the court unfamiliar with this case, it would

    be more sympathetic to Kent’s request. Unfortunately, the court is all too familiar with

    the litigation tactics employed in this case and its related predecessor. The court

    described above in detail, as well as in a previous order, the “questionable conduct” of

    Kent and his attorneys throughout this litigation. ECF No. 31 at 8. Hennelly has argued




           4
             Indeed, the court held its hearing on the motions via video conference, as it has
    routinely done in other cases since the pandemic’s inception.
                                                  9
9:19-cv-01383-DCN        Date Filed 02/08/21       Entry Number 65         Page 10 of 19




     from the beginning that such conduct is part of a strategy to maximize the costs and fees

     Hennelly had had to incur and to delay this action at every turn. The court has already

     noted its “skeptic[ism]” as to the legitimacy of Kent’s counsel’s tactics. Id. While

     stopping short of determining that the instant request is an act of bad faith, the court has

     little difficulty concluding that it is not justified by good cause. As such, the court is

     reluctant to extend the same courtesy to Kent that it might normally afford. Therefore,

     the court rejects Kent’s proposed amendment.5

            Nevertheless, the eleventh-hour motion practice birthed by Kent’s motion to

     amend has delayed the parties’ scheduling of the relevant depositions, such that holding

     them prior to the current deadline is impossible. Further, as the court discusses below,

     Kent’s objections to various discovery requests have caused additional delay and

     deprived Hennelly of relevant information and documents about which he may want to

     ask Kent during his deposition. As such, the court extends the discovery deadlines by 60

     days from the date on which Kent completely answers Hennelly’s discovery requests in

     accordance with this order to ensure that the parties have enough time to conduct

     discovery but without delaying the action unnecessarily. Accordingly, Kent’s motion to

     amend the scheduling order is granted in part and denied in part, and the scheduling order

     deadlines shall be extended as outlined above.




            5
               Kent also argues that the parties cannot hold virtual depositions because
     Hennelly has not moved to do so under Fed. R. Civ. P. 30(b)(4). At the hearing, Kent
     indicated that the court may order the parties to conduct remote depositions on the record
     before it, in the absence of Hennelly’s formal filing of a motion. Accordingly, the court
     orders that the depositions take place by remote means.
                                                   10
9:19-cv-01383-DCN       Date Filed 02/08/21      Entry Number 65        Page 11 of 19




            B. Motion to Compel

            In his motion, Hennelly asks the court to compel responses to various discovery

     requests that seek documents and information related to Kent’s alleged status as a public

     or limited public figure. Hennelly also seeks to compel discovery requests seeking

     evidence of the “substantial truth” of the allegedly defamatory statements. Kent lodged a

     number of objections to these requests, namely that they are “overly broad,” see, e.g.,

     ECF No. 51-2 at 12, “not reasonably related to any claim or defense,” see e.g., id. at 13,

     or “not germane to the instant matter,” see, e.g., ECF No. 51-5 at 4.6 In other words,

     Kent’s primary objection is to the relevance of the sought discovery. Kent also stated in

     some of his supplemental responses that “recollection of any such instances is difficult.”

     See, e.g., ECF No. 51-5 at 5. In his response to the motion to compel, Kent argues that

     his objections “were well-taken,” ECF No. 55 at 1, and that Hennelly “already has

     everything he is looking for,” id. at 2. Hennelly also asks the court to award him the fees

     incurred in bringing the motion.

            First, the court addresses Kent’s argument that he is not required to respond to

     Hennelly’s discovery requests because Hennelly already has all the materials he seeks.

     Kent explains:

            As part of the discovery in Mr. McGlothlin’s case, [Hennelly] and his
            counsel were able to obtain thousands of pages of information and
            documents regarding both Mr. McGlothlin and Mr. Kent – chiefly as a result
            of their personal research; and through a deposition of Mr. McGlothlin . . .
            [Hennelly]’s prolific ability to dig up documents and other information that
            relate to Mr. Kent continues to be impressive. So much so, that [Hennelly]
            already has more information and documents regarding the topics at hand
            than Mr. Kent himself.


            6
              Kent seems to have abandoned his objections that many of the discovery
     requests are “overly broad,” as he fails to argue the same in his response to the motion to
     compel. Therefore, the court need not address them.
                                                 11
9:19-cv-01383-DCN        Date Filed 02/08/21       Entry Number 65         Page 12 of 19




     Id. at 3 (emphasis in original). In other words, Kent argues that because Hennelly has

     done his own research into the matter, including research he did in the McGlothlin case,

     and has obtained some evidence on the relevant topics, Kent is absolved from complying

     with related relevant discovery requests. Put another way, Kent believes he does not

     have to turn over the requested evidence because Hennelly has already obtained some

     evidence on the same topic in the McGlothlin case.

             This argument borders on the absurd and, unsurprisingly, is completely devoid of

     any legal support. Of course, a party may not decline discovery requests based on its

     own theory that the requesting party has sufficient evidence on the topic. 7 This argument

     falls particularly flat in light of the fact that Kent’s entire production to Hennelly in this

     matter consists of a single email chain and two exhibits that were attached to Kent’s

     complaint. See ECF No. 57-1. Kent has spent a lot of time and money pursuing this

     matter through multiple jurisdictions and various levels of appeal; the court can see no

     legitimate reason why he now objects to complying with simple discovery requests on the

     basis that such discovery may be, in his opinion, superfluous.8 The question of whether

     Hennelly has all the evidence he requires is not one for Kent to decide. The rules of




             7
               To the extent that Kent argues that there is no evidence responsive to certain
     disputed requests for production, the court notes that, even where a respondent is not in
     possession of responsive documents, “the requesting party is entitled to a response” by
     the respondent stating that a reasonable search produced no responsive documents. Reid
     v. Hasty, 2009 WL 10711916, at *7 (N.D. Ga. Jan. 30, 2009), report and
     recommendation adopted, 2009 WL 10711953 (N.D. Ga. Mar. 2, 2009). Objections on
     unrelated bases are not a substitute for a statement that certain documents are not within
     the responding party’s possession or control.
             8
               The court finds it particularly telling that Kent and his attorneys elected to
     expend resources engaging in motion practice over this discovery dispute rather than
     complying with the allegedly unnecessary discovery requests in the first place.
                                                   12
9:19-cv-01383-DCN        Date Filed 02/08/21      Entry Number 65        Page 13 of 19




     procedure clearly compel a party to respond to discovery requests regardless of whether

     the opposing party’s evidence amounts to mountains or molehills. As such, the court

     rejects the first of Kent’s objections.9

             Next, the court addresses the relevance of the requested materials and

     information. As the court mentioned above, Kent has objected to two categories of

     evidence as irrelevant: documents and information related to Kent’s alleged status as a

     public or limited-public figure, and evidence relating to the “substantial truth” of the

     allegedly defamatory statements. The court addresses each in turn, finding both

     categories relevant and compelling Kent to respond with respect to each.

             “Relevant” evidence is evidence that “has any tendency to make a fact [of

     consequence] more or less probable than it would be without the evidence.” Fed. R.

     Evid. 401. As the court explained in a previous order, for a public figure or limited-

     purpose public figure to succeed in a defamation claim, he or she must prove that the

     statement was made with actual malice. New York Times Co. v. Sullivan, 376 U.S. 254,

     279 (1964). “[T]he issue of whether the plaintiff is a public figure is a question of law

     for the court,” Fitzgerald v. Penthouse Int’l, Ltd., 691 F.2d 666, 669 (4th Cir. 1982),

     which requires the court to consider “the facts taken as a whole,” Foretich v. Capital

     Cities/ABC, Inc., 37 F.3d 1541, 1551 (4th Cir. 1994) (quotations omitted). As such, a



             9
              Relatedly, Kent seems to suggest that he withdrew some of his initial objections
     in supplemental responses to many of Hennelly’s discovery requests. The court is
     befuddled by this assertion. By way of example, Kent’s initial response to Hennelly’s
     Interrogatory No. 22 stated: “Plaintiff objects to this Interrogatory because it is not
     reasonably related to any claim or defense[.]” ECF No. 51-2 at 14. Then, in
     supplementing his response, Kent stated that the requested information “is not germane to
     the instant matter.” ECF No. 51-5 at 5. Changing the wording of a relevancy objection
     does nothing to withdraw that objection. Accordingly, the court does not know what to
     make of Kent’s suggestion.
                                                  13
9:19-cv-01383-DCN        Date Filed 02/08/21       Entry Number 65        Page 14 of 19




     defamation plaintiff’s status as a public figure or limited-public figure is undeniably

     relevant to a defamation claim.

            Kent argues that his potential status as a public figure is not relevant in this case

     because, in the McGlothlin case, the court found that McGlothlin was not a public figure.

     This argument has two fatal flaws. First, in the McGlothlin case, the court determined

     that McGlothlin was not a public figure after considering all the relevant evidence.

     McGlothlin, No. 18-cv-246, ECF No. 77 at 9–13. In other words, the court specifically

     confirmed that evidence related to McGlothlin’s status as a public figure was relevant,

     and indeed critical, to its determination of the issue. Neither party has moved for

     summary judgment on that issue in this case, and, when either party does, the court will

     consider all the evidence tending to show or disprove Kent’s status as a public figure.

     Because the issue of Kent’s status as a public figure is still disputed in this matter,

     evidence of the same clearly remains relevant. And second, the court’s finding that

     McGlothlin was not a public or limited-public figure does not compel the same result

     with respect to Kent. The relevant inquiry focuses specifically on the plaintiff as an

     individual, including, as examples, his or her “role of prominence,” “influence,” and

     “access to channels of effective communication.” Fitzgerald, 691 F.2d at 668. Despite

     their similar litigious tendencies, McGlothlin and Kent remain separate individuals with

     separate public lives, meaning that the court’s finding with respect to the former does not

     compel a finding with respect to the latter. Thus, the court finds evidence related to

     Kent’s status as a public figure to be relevant and compels Kent to fully respond to the

     discovery requests seeking the same.




                                                   14
9:19-cv-01383-DCN        Date Filed 02/08/21       Entry Number 65        Page 15 of 19




            Similarly, the court finds that evidence tending to shed light on the potential

     “substantial truth” of the allegedly defamatory comments is relevant. In South Carolina,

     the “truth of the matter or substantial truth is a complete defense to a claim for

     defamation.” A Fisherman’s Best, Inc. v. Recreational Fishing All., 310 F.3d 183, 196

     (4th Cir. 2002) (citing WeSav Fin. Corp. v. Lingefelt, 450 S.E.2d 580, 582 (S.C. 1994)).

     As such, evidence of the events on which Hennelly based his allegedly defamatory

     comments is relevant. For example, evidence of Kent’s association with the scandalous

     conduct of the former Governor of Virginia, Bob McDonnell, is entirely relevant to

     whether Hennelly’s comments were rooted in truth.10

            Finally, the court addresses one last objection prevalent in Kent’s responses.

     With respect to no less than fourteen discovery requests, Kent states that he “cannot

     recollect” certain information but will “seasonably supplement [his] [r]esponse should his

     recollection be refreshed to the contrary.” See, e.g., ECF No. 55 at 6, 7, 8, 11. Federal

     Rule of Civil Procedure 26(g) “imposes an affirmative duty to engage in pretrial

     discovery in a responsible manner that is consistent with the spirit and purposes of” the

     discovery rules. Fed. R. Civ. P. 26(g), Advisory Committee Notes to 1983 Amendments.

     That duty charges an attorney to make “a reasonable effort,” including reasonable

     investigation into relevant matters, “to assure that the client has provided all the

     information and documents responsive to the discovery demand.” Id. As Kent’s counsel

     is no doubt aware, a discovery request compels in the respondent more than a moment’s




            10
               Kent objected to related discovery requests by stating that “Mr. Kent’s public
     service related to Governor McDonnell has no connection to Beaufort County, South
     Carolina.” ECF No 51-2 at 42. Based on the above law, however, Kent’s association
     with McDonnell has a clear connection, and indeed relevance, to his lawsuit.
                                                   15
9:19-cv-01383-DCN        Date Filed 02/08/21       Entry Number 65        Page 16 of 19




     reflection. In supplementing his responses according to the instructions of this order, the

     court orders Kent to undergo a diligent investigation before responding to the relevant

     requests and reminds him that the discovery rules are specifically “designed to curb

     discovery abuse by explicitly encouraging the imposition of sanctions.” Id.

            The court would be remiss not to point out that it rejects many of Kent’s lawyers’

     arguments today for the second time. As Hennelly explains in his motion to compel,

     Kent has refused to answer discovery requests “identical to ones for which this Court

     compelled responses in the related McGlothlin case.” ECF No. 51-1 (citing Interrogatory

     Nos. 7, 11, 12, 16, and 19). In other words, Kent’s attorney submitted objections and

     arguments in this case identical to those that the court has previously rejected in the

     McGlothlin case. Indeed, the record shows that Kent’s attorney objected on the basis of

     relevance to identical discovery requests in the McGlothlin case, and that the court

     rejected those objections and ordered counsel to respond. McGlothlin, No. 18-cv-246,

     ECF No. 58. As such, Kent knows that many of the objections he lodged and continues

     to defend are untenable as a matter of law. As the court explained above, Kent has

     employed the same questionable tactics before.

            To review, Kent’s attorney included claims in Kent’s initial complaint that the

     court had previously rejected as untenable in the McGlothlin case. In response, the court

     made abundantly clear that Kent’s counsel may not present arguments in this case

     identical to those presented and rejected by this very court in the McGlothlin case. As

     the court stressed in a previous order, “the same attorney represents McGlothlin and

     Kent; therefore, it is crystal clear that Kent’s attorney knew of this court’s ruling in the

     McGlothlin case when he filed this action.” ECF No. 31 at 10. Kent’s attorney’s



                                                   16
9:19-cv-01383-DCN       Date Filed 02/08/21       Entry Number 65        Page 17 of 19




     knowing inclusion of untenable claims prompted the court to order him to show cause as

     to why his submissions to the court were not in bad faith and did not merit sanctions. At

     a hearing on the rule to show cause, Kent’s counsel again argued that the court’s findings

     in the McGlothlin case do not apply to his conduct in this case. And again, the court

     decried that stance: “While Kent remains insistent that the claims were different because

     the plaintiffs were different, the court explained why that argument fails in its previous

     order[.]” ECF No. 35 at 1 n.1. The court ultimately afforded Kent’s counsel the benefit

     of the doubt and declined to impose sanctions.

            Here, Kent’s counsel again engages in the same transgressive conduct that nearly

     resulted in sanctions less than a year ago. And this time, the court has no remaining

     doubts of which to give Kent’s counsel the benefit. As the court has made abundantly

     clear, Kent’s counsel’s presentation of arguments in this case that the court has

     previously rejected as untenable in the McGlothlin case “may give rise to sanctions under

     Rule 11 of the Federal Rules of Civil Procedure.” ECF No. 31 at 11. Kent’s counsel,

     once again, has done just that—he has lodged objections to discovery requests in this

     case identical to ones presented to and rejected by the court in the McGlothlin case. And

     he has doubled down on the validity of those objections in the instant motion practice.

     This time, the court hesitates to temper justice with mercy. Hennelly’s motion requests

     that the court “award any fees . . . appropriate under the circumstances to ensure that

     [Kent] both fulfills his discovery obligations and does not further delay the timely

     resolution of this matter” pursuant to Fed. R. Civ. P. 37(a)(5)(A); the court resolves to

     hold that request in abeyance. ECF No. 51-1 at 4.




                                                  17
9:19-cv-01383-DCN        Date Filed 02/08/21      Entry Number 65         Page 18 of 19




            In sum, the court grants Hennelly’s motion to compel and orders Kent to produce

     accurate and complete responses, in accordance with the letter and spirit of the rules of

     procedure and the instructions of this order, to the following discovery requests:

     Interrogatories Nos. 7, 11, 12, 14, 15,11 16, 19, 20, 22, 23, 24, and 25; Requests for

     Admission Nos. 23, 24, 25, 26, 27, 28, 29, and 30; Requests for Production Nos. 14, 17,

     18, 19, 20, 23, 24, 29, 30, and 31. Further, the court extends the scheduling order

     deadlines for a period of 60 days beginning on the date Kent fully responds to Hennelly’s

     discovery requests in accordance with this order. The court holds Hennelly’s request for

     costs and fees in abeyance for further consideration and, to aid in that consideration,

     orders Hennelly to file an affidavit detailing the costs and fees associated with litigating

     these two motions, including the hourly rate of the legal work, the time expended, and

     related expenses if any.




            11
               Hennelly has agreed to limit the scope of Interrogatory No. 15 to ten years and
     “to remove the inquiry related to Bristol Resort & Casino.” ECF No. 51-1 at 11 n.9. The
     court orders Kent’s compliance with this request subject to that limitation.
                                                  18
9:19-cv-01383-DCN     Date Filed 02/08/21   Entry Number 65     Page 19 of 19




                                   IV. CONCLUSION

           For the foregoing reasons the court GRANTS IN PART AND DENIES IN

     PART the motion to amend the scheduling order, GRANTS the motion to compel, and

     HOLDS IN ABEYANCE the request for fees and costs.

           AND IT IS SO ORDERED.




                                      DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE

     February 8, 2021
     Charleston, South Carolina




                                            19
